TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00278-CV


Appellant, Bambi Hollis // Cross-Appellants, Dale Gallagher and Carrie Gallagher

v.

Appellees, Dale Gallagher and Carrie Gallagher // Cross-Appellee, Bambi Hollis




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
NO. D-1-GN-10-002759, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


O R D E R

PER CURIAM
		The parties to this appeal have filed an agreed, joint motion to adopt briefing schedule
and for leave to assert cross-points in brief for appellees.  The parties request that Dale Gallagher and
Carrie Gallagher be granted leave to assert their cross-points on appeal in a single brief as
appellees/cross-appellants.  We grant the parties' motion.
		Dale Gallagher and Carrie Gallagher are granted leave to assert their cross-points in
a single brief as appellees/cross-appellants.  Further, pursuant to the parties' agreement, we adopt
the following briefing schedule and page limits in this cause:
 

	Bambi Hollis's brief as appellant is due on July 15, 2011 (50-page limit);

 

	The Gallaghers' brief as appellees/cross-appellants is due on August 24, 2011
(50-page limit); 

 

	Hollis's combined appellant reply brief/cross-appellee brief is due 30 days after the
Gallaghers' brief as appellees/cross-appellants is filed (25-page limit); and

 

	The Gallaghers' reply brief as cross-appellants is due 20 days after Hollis's combined
appellant reply brief/cross-appellee brief is filed (25-page limit).


It is so ordered July 1, 2011.
Before Chief Justice Jones, Justices Henson and Goodwin